DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 and 12/06/20019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 8, 9, and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FR2871111A1.
FR2871111A1 discloses a hybrid module and method (fig.1) comprising: a first, motor- side pre-assembly group (22,23,15,121,83) and a second, transmission-side pre-assembly group (19) wherein a separating clutch (89B) is arranged between the motor-side pre-assembly group (22,23,15,121,83) and the transmission-side pre-assembly group (19) via which the pre-assembly groups (22,23,15,121,83) can be connected in a torque-transmitting manner;
wherein the motor-side pre-assembly group (22,23,15,121,83) is formed by at least one torsional vibration absorber (89A or 89B) and one first disk cage (23);
 wherein the transmission-side pre-assembly group (22,23,15,121,83) is formed by at least one disk pack (elements of 89A) one second disk cage (element of 89B), one wheel (121), one central release mechanism and one module housing (155B,65,67,87);
wherein the motor-side first disk cage is embodied as an outer disk cage, and the transmission-side second disk cag
wherein the transmission-side second disk cage has the wheel by which the connection of an electric machine (14) to the drive train can be achieved;
the separating clutch (89B) is designed as a multi-disk clutch (fig.1/2).

Allowable Subject Matter
Claims 6, 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or otherwise render obvious a hybrid module characterized in that the module housing comprises a radially inner housing part and a radially outer housing part, which are connected to one another mechanically, in particular by means of a plurality of screwed joints, wherein the radially innerWO 2018/228638- 16 - PCT/DE2018/100464 housing part is supported on the radial inside thereof on the support bearing, and the radially outer housing part is designed to be connected by means of at least one mechanical connection, in particular a screw joint, to an external device, e.g. a crankcase of the internal 5combustion engine, as claimed in claim 6; the prior art of record does not disclose or otherwise render obvious a hybrid module comprising an electric machine axially parallel to the axis of rotation of the hybrid module, and an air-conditioning compressor, which is connected mechanically to the electric machine, claimed in claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655